DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-27 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claims 8 and 20 is that the prior art does not disclose or suggest the claimed limitations “…a first resistive material positioned directly on the plurality of memory stacks; a first conductive material positioned on the plurality of memory stacks over the first resistive material…a second resistive material positioned on the first conductive material and the via”, in combination with the rest of the limitations of claims 8 and 20.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894